DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: summary of the invention recites verbatim as claim language.   Appropriate correction is required.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because 
The claim 6 recites “system” the test case…, the parsing…the interaction module… and result comparison…. The claim fails to define any structure of hardware components. Accordingly, the recited “system” defines computer software per se, thus is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101, thus unpatentable for non-statutory subject matter.
Claims 7-10, the claims do not remedy claim 6 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim Rejections - 35 USC § 112

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C.112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation “configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “control” and "store” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Of how comfort controller controls at least a first configuration of a climate control system. And of how computing device stores the received user specifications.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0058-0060]. However, these section does not provide any structure thereof and only summarize the functionality.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas USPN 10,810,110 in view of Dwars et al US 2021/0406265 A1
Regarding claim 1
Thomas teaches 
adding a lexical parser and a preset lexical rule to a Behavior Driven Development (BDD) test framework, to construct an improved BDD test framework (column 35, line 32, JavaScript functions are also “native” to the behavior-driven development domain specific language (DSL) framework in some embodiments. Moreover, functions may take arguments. Standard JavaScript syntax rules apply in these embodiments); and (column 22, line 48, for example, in the example “Then match cat.kittens[*].id==[23, 42]” illustrated in FIG. 3F, the behavior-driven development DSL framework parses through all the kittens (with the asterisk “*”) of the cat object and then matches cat.kittens[*].id==[23, 42]. The behavior-driven development DSL framework enables parsing through all the kittens in the cat object without listing the libraries, etc. as required by JavaScript. Furthermore, a user may extract only the elements that the user is interested in with the behavior-driven development DSL framework. As a result, users may reduce a larger amount of data to only the data elements that the users are interested in and are much easier to manipulate. FIG. 3F further illustrates the keyword “contain” (e.g., “contains 23”, “contains [42, 23], etc.) that may be used by the behavior-driven development DSL framework to extract data elements that contain the input value(s), without caring about the order in which the input values appear);

migrating a first Gherkin text in a graph query language standard to be a second Gherkin text in a graph query language according to syntax of the graph query language (column 11, line 1, FIG. 2C illustrates a more detailed block diagram for implementing various processes described herein for testing Web services using a behavior-driven development domain specific language (DSL) framework in one or more embodiments. In these embodiments, one of the programming languages adopted in the behavior-driven development DSL framework is the Gherkin language; yet the behavior-driven development DSL framework includes software code and modules to expand the functionality of the conventional Gherkin programming language) and (column 26, line 32, FIG. 4L illustrates examples of constructing JSON or XML from scratch using path expressions with the built-in keyword “set” in the behavior-driven development domain specific language (DSL) framework in one or more embodiments. This example demonstrates the capability of the behavior-driven development DSL framework to set multiple keys via path expressions in one step. If shall be noted that non-existent keys or array elements will be created automatically for convenience in some embodiments. This example further demonstrates that if the variable itself does not exist, the variable will be created automatically for JSON; and JSON arrays may be created or modified by using multiple columns. In addition, the behavior-driven development DSL framework may move the parent path to the top, next to the set keyword for a plurality of deeply nested keys to further reduce the size of the codebase. Although this example is illustrated in JSON, the same also applies to XML, and the behavior-driven development DSL framework may build complicated payloads from scratch in a few lines. In XML implementations, the value column may receive expressions, even XML chunks);

acquiring a first parsing result of the second Gherkin text from the improved BDD test framework, wherein the first parsing result is an expected result of the second Gherkin text (column 27, line 45, FIG. 5C illustrates another example of the testing report interface that displays the feature report for a selected feature. In this example, a user selected “feature 3” or “F3” (502C) by, for example, double click on or near “feature 3”, and the behavior-driven development DSL framework automatically retrieves various validation results pertaining to this selected “feature 3” and displays the retrieved results in the testing report interface. For example, the behavior-driven development DSL framework may retrieve the Background and its steps, the scenario and its steps, as well as other information or data concerning the validation of the selected feature) and (column 22, line 37, FIG. 3E illustrates a validation example for complex JSON objects with the behavior-driven development DSL framework described herein. More specifically, given a complex JSON object 304E, the behavior-driven development DSL framework utilizes various regular expressions (e.g., examples illustrated in 302E) to perform exact matches as well as inexact, fuzzy matches using the smart compare functionality illustrated in FIG. 3F. These capabilities of the behavior-driven development DSL framework illustrated in FIGS. 3E-3F extend far beyond what JavaScript or Gherkin provides);

checking a background environment and condition preparation according to the second Gherkin text, and executing the graph query language to acquire a first return result from a graph database, wherein the second Gherkin text comprises the background environment, the condition preparation, the graph query language, and the expected result (column 21, line 5, The behavior-driven development DSL framework further provides extensible, custom authentication at 270D without requiring compilation of software code. This characteristic of the behavior-driven development DSL framework is due at least partially to the codebase of the behavior-driven development DSL framework is based on JavaScript and Gherkin and is thus in sharp contrast with conventional approaches such as REST-assured that utilize Java programming language and thus require compilation before any code may be executed). Thomas teaches BDD and (column 9, line 47, acquiring a comparison result between the first parsing result and the first return result Once the input files are identified by the behavior-driven development DSL framework, testing or validating software products or services (e.g., Web services) may also include determining the operations that a Web service under validation provides. In some embodiments where the inputs include data or files in different formats and hence normalized into an intermediate format at an intermediate level, the format for the requests (e.g., get request, post request, etc.) as well as the format for the responses may also be determined. One of the reasons for determining the format of responses is that a response from the Web service or from the mocked Web service may be further utilized as an input for further testing or validation. With the format for the requests and the format for the responses determined, test code may be generated by or with the behavior-driven development DSL framework for the requests; and the response may be validated by, for example, invoking the proper method with appropriate input to generate the corresponding response, and by using the matching functionality provided by the behavior-driven development DSL framework to compare the responses to or with the expected responses. More details about testing a software product or service will be described in greater details below with reference to FIGS. 2B-2H). Thomas doesn’t teach explicitly the graph database, wherein the graph query language meets the graph query language standard the graph query language does not meet the graph query language standard, however, Dwars et al teaches [0014] different graph engines use different languages to query graphs. For example, Apache Tinkerpop is a graph engine that uses Gremlin to query graphs. Oracle Parallel Graph AnalytiX (PGX) is another graph engine that uses the Property Graph Query Language (PGQL) to query graphs. To execute Gremlin queries on PGX, rather than re-implementing the PGX infrastructure to support the Gremlin protocol as in the discussed solutions above, techniques described herein automatically transforms Gremlin queries to PGQL queries and automatically transforms PGQL result sets back to Gremlin result sets. In this manner, PGX supports Gremlin workloads without implementing the Gremlin protocol. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate graph query language in behavior driven development. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into behavior driven development where collaboration from the customer to the tester should be able to easily engage in product development users is allow to write and test behavior scenarios because they are written in plain language.

Regarding claims 2 and 7
Thomas teaches 
defining keywords in the graph database as a computer-recognizable text combination (column 11, line 10, Gherkin is a programming language that some conventional software tools (e.g., Cucumber written in the Ruby programming language) use to define test cases and to allow expected software behaviors to be specified in a logical language that are easy to understand by users. Gherkin is designed to be non-technical and human readable, and collectively describes use cases relating to a software system although Gherkin as well as such conventional software tools have their own limitations and shortcomings. The ii. Syntax is centered on a line-oriented design, similar to that of Python. The structure of a file is defined using whitespace and other control characters. # is used as the line-comment character, and can be placed anywhere in a file. Instructions are any non-empty and non-comment line. They consist of a recognized Gherkin keyword followed by a string. Like Gherkin, the files have the .feature file extension, and each .feature file may contain a single feature definition for the system under test and are an executable test script);
a process of parsing the second Gherkin text by the improved BDD test framework comprises (column 11, line 1, FIG. 2C illustrates a more detailed block diagram for implementing various processes described herein for testing Web services using a behavior-driven development domain specific language (DSL) framework in one or more embodiments. In these embodiments, one of the programming languages adopted in the behavior-driven development DSL framework is the Gherkin language; yet the behavior-driven development DSL framework includes software code and modules to expand the functionality of the conventional Gherkin programming language);
parsing the computer-recognizable text combination in the second Gherkin text according to the preset lexical rule to obtain the first parsing result (column 27, line 45, FIG. 5C illustrates another example of the testing report interface that displays the feature report for a selected feature. In this example, a user selected “feature 3” or “F3” (502C) by, for example, double click on or near “feature 3”, and the behavior-driven development DSL framework automatically retrieves various validation results pertaining to this selected “feature 3” and displays the retrieved results in the testing report interface. For example, the behavior-driven development DSL framework may retrieve the Background and its steps, the scenario and its steps, as well as other information or data concerning the validation of the selected feature) and (column 22, line 37, FIG. 3E illustrates a validation example for complex JSON objects with the behavior-driven development DSL framework described herein. More specifically, given a complex JSON object 304E, the behavior-driven development DSL framework utilizes various regular expressions (e.g., examples illustrated in 302E) to perform exact matches as well as inexact, fuzzy matches using the smart compare functionality illustrated in FIG. 3F. These capabilities of the behavior-driven development DSL framework illustrated in FIGS. 3E-3F extend far beyond what JavaScript or Gherkin provides). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate keywords in graph database. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into behavior driven development where intensive data relationship is complex then graph databases improve performance.

Regarding claims 3 and 8
Thomas teaches 
acquiring a test case developed based on a Gherkin language as a third Gherkin text (column 7, line 45, simpler DSLs, such as ones used by a single application, may sometimes be informally referred to as mini-languages. For example, Gherkin is a language designed to define test cases to check the behavior of software (e.g., Web services), without specifying how that behavior may be implemented. Such a language is designed to be read, used, and understood by non-technical users using a syntax that is more akin to a natural language syntax and a line-oriented design. The tests defined with such a language (e.g., Gherkin) may then be implemented in a general programming language. Then, the steps in a test may act as a syntax for method invocation accessible to non-developers);

acquiring a second parsing result of the third Gherkin text from the improved BDD test framework, wherein the second parsing result is an expected result of the third Gherkin text (column 27, line 45, FIG. 5C illustrates another example of the testing report interface that displays the feature report for a selected feature. In this example, a user selected “feature 3” or “F3” (502C) by, for example, double click on or near “feature 3”, and the behavior-driven development DSL framework automatically retrieves various validation results pertaining to this selected “feature 3” and displays the retrieved results in the testing report interface. For example, the behavior-driven development DSL framework may retrieve the Background and its steps, the scenario and its steps, as well as other information or data concerning the validation of the selected feature) and (column 22, line 37, FIG. 3E illustrates a validation example for complex JSON objects with the behavior-driven development DSL framework described herein. More specifically, given a complex JSON object 304E, the behavior-driven development DSL framework utilizes various regular expressions (e.g., examples illustrated in 302E) to perform exact matches as well as inexact, fuzzy matches using the smart compare functionality illustrated in FIG. 3F. These capabilities of the behavior-driven development DSL framework illustrated in FIGS. 3E-3F extend far beyond what JavaScript or Gherkin provides);
acquiring a second return result from the graph database according to the third Gherkin text (column 21, line 6, the behavior-driven development DSL framework further provides extensible, custom authentication at 270D without requiring compilation of software code. This characteristic of the behavior-driven development DSL framework is due at least partially to the codebase of the behavior-driven development DSL framework is based on JavaScript and Gherkin and is thus in sharp contrast with conventional approaches such as REST-assured that utilize Java programming language and thus require compilation before any code may be executed);

acquiring a comparison result between the second parsing result and the second return result from the graph database, wherein the graph database meets a test standard if the comparison result is that the second parsing result and the second return result are the same otherwise, the graph database does not meet the test standard (column 23, line 35, FIGS. 3J-3K illustrates examples of schema validation using a standard form or an inline form under the behavior-driven development domain specific language (DSL) framework in one or more embodiments. These examples in FIGS. 3J-3K illustrate the schema validation where the behavior-driven development DSL framework determines whether an instance document conforms to a schema. FIG. 3K lists two forms of expressions in the behavior-driven development DSL framework. The standard forms are listed in column 302K; and the corresponding in-line forms are listed column 304K. These two forms may be used interchangeably, even in the same test. FIG. 3J illustrates some code examples of defining objects in the behavior-driven development DSL framework. The following example demonstrates the power of the in-line form to reduce the size of the codebase where the matching is performed with a single line of code (* match cat=={name: ‘Billie’, kittens: ‘#({circumflex over ( )}{circumflex over ( )}expected)’}) and (column 10, line 56, the validation results may be generated and stored at 206B. In some embodiments where the Web service or a portion thereof (e.g., a step or a scenario in the validation) under validation fails to pass the validation, diagnostics may be generated to identify where the validation fails (e.g., which step or which scenario fails to pass the validation), the possible reasons for this validation failure (e.g., what the expected responses and the discrepancy in the Web service's response are). Such diagnostics and/or validation results may be presented in a unique interface such as the one described below with reference to FIGS. 3M-3N) and (column 27, line 37, FIG. 5B illustrates another example of the testing report interface that displays the data about scenarios and features. For example, a user may click on the right arrow 518A to display such data; and the radio button 504A is automatically reflected accordingly. The scenario and feature data lists the validation results of scenarios grouped by features, the temporal duration of execution of each listed feature, and the status of validation of each listed feature as shown in FIG. 5B. FIG. 5C illustrates another example of the testing report interface that displays the feature report for a selected feature. In this example, a user selected “feature 3” or “F3” (502C) by, for example, double click on or near “feature 3”, and the behavior-driven development DSL framework automatically retrieves various validation results pertaining to this selected “feature 3” and displays the retrieved results in the testing report interface. For example, the behavior-driven development DSL framework may retrieve the Background and its steps, the scenario and its steps, as well as other information or data concerning the validation of the selected feature).

Regarding claims 4 and 9
Thomas teaches 
acquiring a preset comparison manner (column 22, line 37, FIG. 3E illustrates a validation example for complex JSON objects with the behavior-driven development DSL framework described herein. More specifically, given a complex JSON object 304E, the behavior-driven development DSL framework utilizes various regular expressions (e.g., examples illustrated in 302E) to perform exact matches as well as inexact, fuzzy matches using the smart compare functionality illustrated in FIG. 3F. These capabilities of the behavior-driven development DSL framework illustrated in FIGS. 3E-3F extend far beyond what JavaScript or Gherkin provides) and 
determining whether the parsing result is the same as the return result from the graph database according to the preset comparison manner (column 5, line 65, the behavior-driven development domain specific language (DSL) framework also includes built-in exact and fuzzy (or inexact, approximate) matching functionality that may be used to validate the responses from Web services against expected results or responses. An expected response or result is also expressed in a readable, human-friendly, and well-formed format such as JSON or XML and may be asserted in a single step to validate whether the entire response payload is as expected, regardless of the complexity or nested structure of the payload. The behavior-driven development domain specific language (DSL) framework also interprets, computes, or evaluates complex expressions (e.g., mathematical expressions or relations) on the fly during runtime to further expand the extensibility and capability of this framework described herein for Web service testing. Furthermore, the behavior-driven development domain specific language (DSL) framework adopts the future-proof pluggable HTTP client abstraction that supports various other frameworks such as Apache, Jersey, etc. so that users may choose what better or best fits a particular test and will not be blocked by, for example, library conflicts, dependency conflicts, etc);
wherein the comparison result is that the parsing result is the same as the return result from the graph database if the parsing result and the return result from the graph database meet the preset comparison manner; otherwise, the comparison result is that the parsing result is different from the return result from the graph database (column 10, line 56, the validation results may be generated and stored at 206B. In some embodiments where the Web service or a portion thereof (e.g., a step or a scenario in the validation) under validation fails to pass the validation, diagnostics may be generated to identify where the validation fails (e.g., which step or which scenario fails to pass the validation), the possible reasons for this validation failure (e.g., what the expected responses and the discrepancy in the Web service's response are). Such diagnostics and/or validation results may be presented in a unique interface such as the one described below with reference to FIGS. 3M-3N) and (column 27, line 37, FIG. 5B illustrates another example of the testing report interface that displays the data about scenarios and features. For example, a user may click on the right arrow 518A to display such data; and the radio button 504A is automatically reflected accordingly. The scenario and feature data lists the validation results of scenarios grouped by features, the temporal duration of execution of each listed feature, and the status of validation of each listed feature as shown in FIG. 5B. FIG. 5C illustrates another example of the testing report interface that displays the feature report for a selected feature. In this example, a user selected “feature 3” or “F3” (502C) by, for example, double click on or near “feature 3”, and the behavior-driven development DSL framework automatically retrieves various validation results pertaining to this selected “feature 3” and displays the retrieved results in the testing report interface. For example, the behavior-driven development DSL framework may retrieve the Background and its steps, the scenario and its steps, as well as other information or data concerning the validation of the selected feature). 

Regarding claim 5 and 10
acquiring a test case submitted by a submitter, acquiring development completion information obtained by a developer based on the test case, performing automated testing on the test case according to the development completion information to generate a test report, and sending the test report to the submitter (fig 2H, column 11, line 50, In these embodiments, the behavior-driven development DSL framework identifies a plurality of built-in step definitions for a test case for Web service under verification at 202C. Each step in the test case may be mapped to a step definition that in turn includes a block of code that will be executed when the scenario is run in some embodiments. If any line of code inside a step definition returns an error or exception to the validation engine of the behavior-driven development DSL framework, this particular step may then be marked as failed, otherwise as passed. The behavior-driven development DSL framework requires no extra Java code to compose these step definitions for tests. In some embodiments, the behavior-driven development DSL framework identifies and needs only a single layer at 204C to accommodate software program code for testing or validating Web services. The use of a single layer is in sharp contrast with conventional software tools that requires multiple layers to accommodate the software code. For example, Cucumber, which is a popular software tool for software testing, requires at least one layer for Gherkin specification or the *.feature files and another layer for Java step definitions. This requirement of multiple abstraction layers to accommodate software code of conventional approaches not only increases the complexities of testing software products or services but also need more storage and memory space and is hence less efficient in computational resource utilization) and (column 16, line 40, The behavior-driven development DSL framework may also automate test project generation by using at least the native, built-in project templating capability at 220D. A project template includes an original pattern or model from which all other things of the same kind are made. The name fits as we are trying to provide a system that provides a consistent means of generating test projects. Project templates help users create project templates and provide users with the means to generate parameterized versions of project templates).

Regarding claim 6
Thomas teaches 
the test case developing module is configured to migrate a first Gherkin text in a graph query language standard to be a second Gherkin text in a graph query language according to syntax of the graph query language (column 7, line 20, The behavior-driven development domain specific language (DSL) framework 102 also collaborate or is coupled to various modules 180 that are executing on one or more Java runtime engine (JRE) 128. These modules include, for example, an abstract computing machine 106 (e.g., the Java virtual machine) that enables a computer (e.g., the DSL interpreter 108) to execute Java programs, one or more DSL interpreters 108, and a JavaScript engine 118 (e.g., Java 8 Nashorn) that may be invoked on demand from, for example, a DSL interpreter 108 and/or the scripting module 104) and (column 11, line 29, a feature is a use case that describes a specific function of the software being tested. There are three parts to a Feature. Each feature is made of a collection of scenarios. A single scenario is a flow of events through the Feature being described and maps one-to-one with an executable test case for the system. For example, a scenario might describe how a user requests money and what happens to their account. A characteristic of a scenario is defined by a sequence of steps outlining the preconditions and flow of events that will occur. The first word of a step is a keyword, typically one of: Given (providing, for example, preconditions and initial states before the start of a test), When (providing, for example, actions taken by a user during a test), Then (providing, for example, the outcome resulting from actions taken in the When clause), And (logical and), But (logically the same as And but used in the negative form). Steps in Gherkin's .feature files may be considered a method invocation. Before a step may be executed, the system is informed, via for example a step definition, how that step is to be performed. In these embodiments, the behavior-driven development DSL framework identifies a plurality of built-in step definitions for a test case for Web service under verification at 202C. Each step in the test case may be mapped to a step definition that in turn includes a block of code that will be executed when the scenario is run in some embodiments. If any line of code inside a step definition returns an error or exception to the validation engine of the behavior-driven development DSL framework, this particular step may then be marked as failed, otherwise as passed. The behavior-driven development DSL framework requires no extra Java code to compose these step definitions for tests);

the parsing module is configured to add a lexical parser and a preset lexical rule to a Behavior Driven Development (BDD) test framework, to construct an improved BDD test framework, and acquire a first parsing result of the second Gherkin text from the improved BDD test framework, wherein the first parsing result is an expected result of the second Gherkin text (column 35, line 32, JavaScript functions are also “native” to the behavior-driven development domain specific language (DSL) framework in some embodiments. Moreover, functions may take arguments. Standard JavaScript syntax rules apply in these embodiments); and (column 22, line 48, for example, in the example “Then match cat.kittens[*].id==[23, 42]” illustrated in FIG. 3F, the behavior-driven development DSL framework parses through all the kittens (with the asterisk “*”) of the cat object and then matches cat.kittens[*].id==[23, 42]. The behavior-driven development DSL framework enables parsing through all the kittens in the cat object without listing the libraries, etc. as required by JavaScript. Furthermore, a user may extract only the elements that the user is interested in with the behavior-driven development DSL framework. As a result, users may reduce a larger amount of data to only the data elements that the users are interested in and are much easier to manipulate. FIG. 3F further illustrates the keyword “contain” (e.g., “contains 23”, “contains [42, 23], etc.) that may be used by the behavior-driven development DSL framework to extract data elements that contain the input value(s), without caring about the order in which the input values appear);

the interaction module is configured to check a background environment and condition preparation according to the second Gherkin text, and execute the graph query language to acquire a first return result from a graph database, wherein the second Gherkin text comprises the background environment, the condition preparation, the graph query language, and the expected result (column 64, line 22, this is great for testing boundary conditions against a single end-point, with the added bonus that a test becomes even more readable. This approach may certainly enable product-owners or domain-experts who are not programmer-folk, to review, and even collaborate on test-scenarios and scripts. Again, it shall be noted that this Appendix section describes some working examples to demonstrate some capabilities of the behavior-driven development DSL framework described herein, yet these working examples are not intended to limit the scope of the behavior-driven development DSL framework described herein, unless otherwise specifically claimed) and (column 21, line 5, The behavior-driven development DSL framework further provides extensible, custom authentication at 270D without requiring compilation of software code. This characteristic of the behavior-driven development DSL framework is due at least partially to the codebase of the behavior-driven development DSL framework is based on JavaScript and Gherkin and is thus in sharp contrast with conventional approaches such as REST-assured that utilize Java programming language and thus require compilation before any code may be executed). Thomas teaches BDD and (column 9, line 47, acquiring a comparison result between the first parsing result and the first return result Once the input files are identified by the behavior-driven development DSL framework, testing or validating software products or services (e.g., Web services) may also include determining the operations that a Web service under validation provides. In some embodiments where the inputs include data or files in different formats and hence normalized into an intermediate format at an intermediate level, the format for the requests (e.g., get request, post request, etc.) as well as the format for the responses may also be determined. One of the reasons for determining the format of responses is that a response from the Web service or from the mocked Web service may be further utilized as an input for further testing or validation. With the format for the requests and the format for the responses determined, test code may be generated by or with the behavior-driven development DSL framework for the requests; and the response may be validated by, for example, invoking the proper method with appropriate input to generate the corresponding response, and by using the matching functionality provided by the behavior-driven development DSL framework to compare the responses to or with the expected responses. More details about testing a software product or service will be described in greater details below with reference to FIGS. 2B-2H). Thomas doesn’t teach explicitly the graph database, wherein the graph query language meets the graph query language standard the graph query language does not meet the graph query language standard, however, Dwars et al teaches [0014] different graph engines use different languages to query graphs. For example, Apache Tinkerpop is a graph engine that uses Gremlin to query graphs. Oracle Parallel Graph AnalytiX (PGX) is another graph engine that uses the Property Graph Query Language (PGQL) to query graphs. To execute Gremlin queries on PGX, rather than re-implementing the PGX infrastructure to support the Gremlin protocol as in the discussed solutions above, techniques described herein automatically transforms Gremlin queries to PGQL queries and automatically transforms PGQL result sets back to Gremlin result sets. In this manner, PGX supports Gremlin workloads without implementing the Gremlin protocol).

the result comparison module is configured to acquire a comparison result between the first parsing result and the first return result from the graph database, wherein the graph query language meets the graph query language standard if the comparison result is that the first parsing result and the first return result are the same otherwise, the graph query language does not meet the graph query language standard (column 21, line 5, the behavior-driven development DSL framework further provides extensible, custom authentication at 270D without requiring compilation of software code. This characteristic of the behavior-driven development DSL framework is due at least partially to the codebase of the behavior-driven development DSL framework is based on JavaScript and Gherkin and is thus in sharp contrast with conventional approaches such as REST-assured that utilize Java programming language and thus require compilation before any code may be executed) and (column 23, line 35, FIGS. 3J-3K illustrates examples of schema validation using a standard form or an inline form under the behavior-driven development domain specific language (DSL) framework in one or more embodiments. These examples in FIGS. 3J-3K illustrate the schema validation where the behavior-driven development DSL framework determines whether an instance document conforms to a schema. FIG. 3K lists two forms of expressions in the behavior-driven development DSL framework. The standard forms are listed in column 302K; and the corresponding in-line forms are listed column 304K. These two forms may be used interchangeably, even in the same test. FIG. 3J illustrates some code examples of defining objects in the behavior-driven development DSL framework. The following example demonstrates the power of the in-line form to reduce the size of the codebase where the matching is performed with a single line of code (* match cat=={name: ‘Billie’, kittens: ‘#({circumflex over ( )}{circumflex over ( )}expected)’}).
Thomas teaches BDD and (column 9, line 47, acquiring a comparison result between the first parsing result and the first return result Once the input files are identified by the behavior-driven development DSL framework, testing or validating software products or services (e.g., Web services) may also include determining the operations that a Web service under validation provides. In some embodiments where the inputs include data or files in different formats and hence normalized into an intermediate format at an intermediate level, the format for the requests (e.g., get request, post request, etc.) as well as the format for the responses may also be determined. One of the reasons for determining the format of responses is that a response from the Web service or from the mocked Web service may be further utilized as an input for further testing or validation. With the format for the requests and the format for the responses determined, test code may be generated by or with the behavior-driven development DSL framework for the requests; and the response may be validated by, for example, invoking the proper method with appropriate input to generate the corresponding response, and by using the matching functionality provided by the behavior-driven development DSL framework to compare the responses to or with the expected responses. More details about testing a software product or service will be described in greater details below with reference to FIGS. 2B-2H). Thomas doesn’t teach explicitly the graph database, wherein the graph query language meets the graph query language standard the graph query language does not meet the graph query language standard, however, Dwars et al teaches [0014] different graph engines use different languages to query graphs. For example, Apache Tinkerpop is a graph engine that uses Gremlin to query graphs. Oracle Parallel Graph AnalytiX (PGX) is another graph engine that uses the Property Graph Query Language (PGQL) to query graphs. To execute Gremlin queries on PGX, rather than re-implementing the PGX infrastructure to support the Gremlin protocol as in the discussed solutions above, techniques described herein automatically transforms Gremlin queries to PGQL queries and automatically transforms PGQL result sets back to Gremlin result sets. In this manner, PGX supports Gremlin workloads without implementing the Gremlin protocol. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate graph query language in behavior driven development. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into behavior driven development where collaboration from the customer to the tester should be able to easily engage in product development users is allow to write and test behavior scenarios because they are written in plain language).
Relevant Prior Art
US 20220050840 A1 Parravicini et al teaches NATURAL LANGUAGE QUERY TRANSLATION BASED ON QUERY GRAPHS
US 10135936 B1 Venuraju et al teaches Systems And Methods For Web Analytics Testing And Web Development
US 20200104241 A1 Talukdar et al teaches BEHAVIOR DRIVEN DEVELOPMENT INTEGRATION WITH TEST TOOL
US 11,281,460 B1 Reddy et al teaches System And Method For Identifying Source Code Defect Introduction During Source Code Modification
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191